Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-12-00795-CV

                          IN RE SAXON MORTGAGE SERVICES, INC.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 5, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 27, 2012, relator filed a petition for writ of mandamus, complaining the

trial court has failed to rule on relator’s motion to compel arbitration. However, mandamus will

issue only to correct a clear abuse of discretion for which the relator has no adequate remedy at

law. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135 (Tex. 2004) (orig. proceeding).

Based on the record before us, we do not find the trial court has abused its discretion at this time.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM




1
 This proceeding arises out of Cause No. DC-12-30, styled Roberto Rocha and Gladys G. Rocha v. Saxon Mortgage
Services, Inc., pending in the 229th Judicial District Court, Starr County, Texas, the Honorable Ana Lisa Garza
presiding.